Citation Nr: 0926104	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, variously diagnosed. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1994 to 
December 1994, from April 1995 to September 1998, and from 
January 2000 to March 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision, which denied 
a claim for service connection for a mental disorder, 
including depression, posttraumatic stress disorder (PTSD), 
anxiety disorder, or bipolar disorder.  This issue was 
remanded by the Board in October 2006 for further 
development.

In July 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  The most probative medical evidence of record does not 
reveal that the Veteran has a diagnosis of PTSD related to an 
in-service stressor. 

2.  The Veteran's depressive disorder is not shown to be 
etiologically related to a disease, injury, or event in 
service.

3.  A personality disorder does not constitute a disability 
for VA compensation purposes.

4.  The most probative medical evidence of record does not 
reveal that a superimposed injury in service aggravated the 
Veteran's personality disorder.





CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

2.  The Veteran's depressive disorder was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

3.  Service connection for a personality disorder is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303(c), 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in June 2002, November 2006, and February 
2009 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
a letter dated in March 2006 described how appropriate 
disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination most recently in 
May 2009, which addressed her claim for service connection 
for a psychiatric disability, variously diagnosed.  The 
examiner reviewed the claims file.  The Board finds this 
examination report and opinion to be thorough and complete.  
Therefore, the Board concludes that this examination report 
and opinion are sufficient upon which to base a decision with 
regard to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

More specifically, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

With respect to personality disorders, congenital or 
developmental abnormalities are not "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2008).  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

The Veteran is seeking entitlement to service connection for 
a psychiatric disability of some kind.  Specifically, the 
Veteran has indicated that she has suffered from depression 
since the age of 11, and the military aggravated this 
condition.  See notice of disagreement (NOD), November 2003.  
The Veteran has also asserted that she began to lose her hair 
and was physically abused by a noncommissioned officer while 
in service.  Id.; VA Form 9 Appeal, February 2004.  
Additionally, she reported that, while on active duty, she 
contemplated committing suicide with a gun and was treated 
for approximately 5 days before being discharged from 
service.  See hearing transcript, July 2006.  

As an initial matter, it is noted that there is no 
corroborative evidence that the Veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
Veteran's DD 214 Forms do not reflect that she received any 
medals which are indicative of combat service.  Additionally, 
the Veteran does not assert that her current psychiatric 
disabilities are a result of combat service.  Therefore, in 
order for service connection for PTSD to be awarded, a 
claimed stressor must be corroborated.

The Board notes that the evidence of record reflects that the 
Veteran was hospitalized for four days in March 2001 after 
expressing suicidal thoughts following the termination of a 
troubled relationship with her boyfriend; and she was then 
discharged from active service with diagnoses of borderline 
personality disorder with dependent traits and partner 
relational problems.  Psychiatric evaluation, observation, 
and testing at this time reportedly revealed no evidence of a 
depressive disorder, PTSD or other anxiety disorder, or of a 
bipolar disorder.  

In August 2002, a VA examination was conducted.  The claims 
file was reviewed and it was noted that the Veteran had 
chronic emotional maladjustment since childhood.  The Veteran 
endorsed longstanding identity problems, anger difficulties, 
impulsivity, suicidal ideation, and fear of abandonment.  She 
reported having a disruptive childhood and being sexually 
molested by her stepfather.  She also reported that she had 
mood problems since she began her military career and was 
discharged from the Navy after threatening to hurt herself 
and another person.  The examiner noted that the Veteran's 
service treatment records reveal an episode of suicidal 
ideation with plan due to relationship problems in March 
2001.  After interviewing the Veteran and reviewing the 
claims file, the examiner diagnosed the Veteran with 
depressive disorder, not otherwise specified, and borderline 
personality disorder.  The examiner further noted that she 
had major problems in the social arena and anger modulation 
problems, but that these coping deficits had predated her 
military service and were related to personality factors; and 
that her experiences in service did not materially contribute 
to her depressive symptoms.

In May 2009, the Veteran underwent another VA examination.  
The examiner reviewed the claims file and noted the Veteran's 
reports of depressed mood with suicidal ideations for the 
past 2 years, with daily symptoms now being mild and 
controlled by medication.  The examiner further noted that 
the Veteran reported childhood sexual and physical abuse over 
the course of 7 years.  The Veteran reported attempting to 
kill herself by driving her car into a ditch in 2002.  With 
regard to stressor events, the Veteran reported that she lost 
her hair at age 18 and was assaulted by a noncommissioned 
officer, receiving a broken nose and black eye.  After 
interviewing the Veteran and reviewing the claims file, the 
examiner determined that the Veteran did not meet the 
criteria for a diagnosis of PTSD, noting that isolated 
symptoms do not warrant a diagnosis.  The examiner diagnosed 
the Veteran with depressive disorder, not otherwise 
specified, and a borderline personality disorder.  The 
examiner noted that borderline personality disorder patients 
have severe reactivity of mood leading to marked instability 
and potentially self-damaging impulsiveness and this is 
independently responsible for impairment in 
social/occupational functioning.  In conclusion, the examiner 
determined that she found no evidence that the Veteran's 
stressor events are verified  by the RO or AMC.  Furthermore, 
her symptoms lack the frequency and severity criteria to meet 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV) criteria 
for PTSD.  Many of her symptoms are better accounted for by 
depression and borderline personality disorder.  For example, 
sleep impairment, anhedonia, and social withdrawal can be 
linked to her reports of depression.  Irritability and anger 
modulation problems are hallmark symptoms of borderline 
personality disorder.  The examiner determined that it is 
unlikely that her current depressive disorder is 
etiologically related to her military service.  There is no 
objective evidence to form this relationship.  
With respect specifically to the Veteran's diagnosis of a 
depressive disorder, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  The Board notes that 
the evidence of record reflects that the Veteran was admitted 
to the Naval Hospital in Jacksonville, Florida for 4 days in 
March 2001, due to the fact that she proceeded with a plan to 
commit suicide.  However, it was also noted in these 
treatment records that the Veteran's chief complaint was 
relationship problems with her boyfriend, and she was 
diagnosed with partner relational problems at this time.  
Additionally, the examiner at the May 2009 VA examination 
specifically determined that it is unlikely that the 
Veteran's current depressive disorder is etiologically 
related to her military service, as is no objective evidence 
to form this relationship.  

The Board notes that, in March 2004, the Veteran's treating 
VA psychiatrist reported that the Veteran's mental conditions 
appeared to warrant service connection as they occurred and 
were exacerbated by the stress of military service.  This 
opinion appears to have been based only upon conversations 
with the Veteran, as opposed to a complete review of the 
claims file.  Additionally, in April 2004, the same VA 
psychiatrist stated that, after reviewing the Veteran's 
progress notes, she was unable to make a statement regarding 
the Veteran's disability.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Therefore, in light of the fact that the May 2009 VA opinion 
was based on a complete review of the claims file, a thorough 
examination of the Veteran, and consideration of the 
Veteran's assertions, and the VA psychiatrist who rendered 
the March 2004 opinion did not indicate that she reviewed the 
entire claims file and  then later indicated that she could 
not make a statement regarding the Veteran's disability, the 
Board finds the May 2009 VA opinion to the most probative of 
record.  As such, service connection cannot be granted for a 
depressive disorder.  

With respect to the Veteran's diagnosis of a borderline 
personality disorder, as mentioned above, congenital or 
developmental defects, to include personality disorders, are 
not diseases or injuries for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2008).  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  See VAOPGCPREC 82- 90 (July 18, 1990).

The Board acknowledges that the Veteran has contended that 
she was misdiagnosed by military psychiatrists and that her 
in-service episode represented the onset of her current 
psychiatric disability, which has been variously diagnosed.  
She has testified under oath that she had no pre-service 
psychiatric problems.  See hearing transcript, July 2006.  
However, this is contradicted by her medical records, which 
reflect a long history of anxiety and depression at least 
since her teenage years and indicate that she was sexually 
abused between the ages of 5 and 16.  See Gateway Community 
Service Board treatment record, October 2001; VA examination 
report, August 2002; VA treatment record, January 2004.  It 
is also reported in her service treatment records that she 
had received anger management counseling in August 2000 while 
going through a divorce.  In light of these records, and in 
consideration of the fact that the Veteran was diagnosed with 
borderline personality disorder in the March 2001 service 
treatment records and in the August 2002 and May 2009 VA 
examination reports, the Board finds that the medical 
evidence of record clearly supports the Veteran's diagnosis 
of a congenital personality disorder.  A personality disorder 
does not constitute a disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).

Additionally, the Board finds that there is no competent 
medical evidence of record indicating that a superimposed 
injury in service aggravated the Veteran's personality 
disorder.  Again, the Board notes that the Veteran was 
treated as an inpatient at the Jacksonville Naval Hospital in 
March 2001, at which time she was noted as having a 
borderline personality disorder with dependent traits.  
However, it was also noted at this time that the Veteran had 
a longstanding disorder of character, behavior, and 
adaptability; and she was seeking treatment for relationship 
problems with her boyfriend.  While the medical evidence of 
record clearly shows that the Veteran exhibited and sought 
treatment for symptoms of her personality disorder during 
service, the medical evidence of record does not reflect that 
the Veteran's personality disorder was aggravated by a 
superimposed injury related to her active duty service.  As 
such, service connection cannot be granted for the Veteran's 
borderline personality disorder.   

With respect to PTSD, the Board notes the Veteran's accounts 
of losing her hair at age 18 and being assaulted by a 
noncommissioned officer, receiving a broken nose and black 
eye.  The Board finds that the service treatment records 
reflect that the Veteran was treated in June 1996 for a 
possible fracture/broken nose, due to a fight with another 
person.  The service treatment records also reflect that the 
Veteran sought treatment for alopecia.  A March 2003 VA 
treatment record indicated that nervous tension or strain may 
precipitate exacerbation of alopecia. 

Additionally, the claims file contains diagnoses of PTSD.  
However, in order for service connection to be granted, it 
must be determined that the Veteran has a diagnosis of PTSD 
according to the criteria as set forth in the DSM-IV that is 
related to the Veteran's active duty service.  In this case, 
upon review of the claims folder and examination of the 
Veteran, the examiner at the May 2009 VA examination 
specifically indicated that the Veteran did not meet the 
criteria for PTSD, as set forth in the DSM-IV, due to the 
fact that her symptoms lack the frequency and severity 
criteria.  

With regard to the diagnoses of PTSD in the claims file, the 
Board notes there is no indication that theses diagnoses were 
based upon a complete review of the claims file in accordance 
with the full criteria as set forth in the DSM-IV.  
Therefore, the Board finds the May 2009 VA opinion to be the 
most probative of record.  Additionally, the Board notes that 
relevant medical records clearly indicate that the 
precipitating stressor event was the pre-service sexual 
molestation of the Veteran by her stepfather, not any event 
occurring during her active military service.  See Gateway 
Community Service Board treatment record, October 2001; VA 
treatment record, August 2004.  The Veteran has also reported 
to medical professionals that she was raped and beaten by 
strangers at age 16. 

Therefore, without a current diagnosis of PTSD, according to 
the DSM-IV criteria, related specifically to the Veteran's 
active duty service, service connection cannot be granted for 
this disability.  

The Board acknowledges the Veteran's contentions that she has 
a psychiatric disability that was caused or aggravated by her 
active duty.  However, the competent medical evidence of 
record does not support this contention.  The Veteran can 
attest to factual matters of which she had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
her statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to her through 
her senses, she does not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










ORDER

Entitlement to service connection for a psychiatric 
disability, variously diagnosed is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


